COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges AtLee and Malveaux
UNPUBLISHED



              CLETIS JULLIAN CAVE
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0242-22-2                                           PER CURIAM
                                                                                  OCTOBER 18, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                                               Ricardo Rigual, Judge

                               (Alexander Raymond, on brief), for appellant. Appellant
                               submitting on brief.

                               (Jason S. Miyares, Attorney General; Victoria Johnson, Assistant
                               Attorney General, on brief), for appellee. Appellee submitting on
                               brief.


                     Cletis Jullian Cave appeals a January 21, 2022 order denying his motion for bond under

              Code § 19.2-319 pending appeal of his convictions for the following offenses: driving after

              revocation of license for driving while intoxicated, subsequent offense, in violation of Code

              § 46.2-391(D)(3), driving while intoxicated after having been previously convicted of a

              DWI-related felony, in violation of Code § 18.2-266, and refusal of a breath alcohol test, subsequent

              offense within ten years, in violation of Code § 18.2-268.3. He argues that the trial court abused its

              discretion in denying his motion because his convictions were not supported by the evidence, he

              posed no danger to the community, and he “would likely” finish serving his sentence on the

              underlying convictions before his appeal of those convictions concluded. For the following

              reasons, we affirm the trial court’s judgment.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         I. BACKGROUND

       “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party at trial.” Ellis v. Commonwealth,

75 Va. App. 162, 166 (2022) (quoting Green v. Commonwealth, 72 Va. App. 193, 197 n.1 (2020)).

Doing so requires us to “discard the evidence of the accused in conflict with that of the

Commonwealth, and regard as true all the credible evidence favorable to the Commonwealth and all

fair inferences to be drawn therefrom.” Commonwealth v. Cady, 300 Va. 325, 329 (2021) (quoting

Commonwealth v. Perkins, 295 Va. 323, 324 (2018)).

       After midnight on September 4, 2020, Cave drove his car into the rear of a truck that was

slowing to stop at an intersection. The driver of the truck, Juan Alejandro Rodriguez, approached

Cave’s car to see if he was injured. Rodriguez testified that the car’s airbag had deployed and Cave,

the only person in the car, was trying to open its door. Rodriguez returned to his truck and called

9-1-1. Virginia State Police Master Trooper David Lewis responded to the call and smelled a

“heavy odor of alcohol” about Cave’s person. In addition, Cave’s speech was “slurred, [and] his

eyes were glassy and bloodshot.” Lewis wanted to move Cave’s vehicle from the roadway, but

Cave’s keys would only unlock the door. The keyring had been “sprung open as if the key had been

pulled apart.” Lewis could not find the ignition key, and Cave refused to tell Lewis where it was.

After Cave refused to perform field sobriety and breath tests, Lewis arrested him for driving under

the influence of alcohol. At the jury trial, the Commonwealth introduced two videos from Lewis’s

dash camera, which depicted Cave “stumbl[ing]” and almost “fall[ing] over.”

       The jury convicted Cave of driving after revocation of license for driving while intoxicated,

subsequent offense, driving while intoxicated after having been previously convicted of a

DWI-related felony, and refusal of a breath alcohol test, subsequent offense within ten years. After

a sentencing hearing, the trial court sentenced Cave to a total of six years and twelve months, with

                                                 -2-
four years and six months suspended. On October 13, 2021, Cave timely appealed his convictions

to this Court.

        On January 19, 2022, Cave moved the trial court to admit him to bail “pending his appeal”

of the underlying convictions. At a hearing on the motion, Cave argued that there was “zero

evidence” that he had been driving and “limited evidence” that he was intoxicated at the time of the

collision. Accordingly, he was “very confident in his chances” on appeal. Cave conceded that he

previously had been convicted of DUI and driving on a revoked license after a DUI. Nonetheless,

he argued that because he “had zero violations” while on bond “for about fourteen months” on those

charges, conditioned on wearing a “SCRAM” bracelet that would monitor his blood alcohol

content, the trial court should grant him an appeal bond with the same condition. Cave also argued

that his projected release date “might very well” come before his appeal of the underlying

convictions was resolved.

        The Commonwealth responded that Cave posed a danger to the community because he had

been convicted three times of felony DUI. The Commonwealth also reminded the court that it had

denied Cave’s motion for pre-trial bond. Accordingly, the Commonwealth opposed Cave’s motion.

        The trial court stated that it “remember[ed]” the evidence “very well” and concluded that

Cave’s “contention that he wasn’t intoxicated” was “absurd.” The court recalled watching a video

in which Cave was “tripping all over himself and slurring his words.” In addition, the court found

that the “[c]lear implication” of Lewis being unable to find the ignition key was that “Cave threw

[it] in the woods.” Thus, the court held that Cave “continues to be” a danger to the community and

denied his request for an appeal bond. This appeal follows.

                                          II. ANALYSIS

        Cave asserts that “the only argument against granting” him bond was that he posed a danger

to the community. That danger, however, was mitigated by his willingness to wear a “SCRAM”

                                                -3-
bracelet as a condition of his release. Moreover, because “he was fully compliant” with wearing a

“SCRAM” bracelet in “past pretrial bonds,” the court abused its discretion by placing “too much

weight” on his dangerousness. Cave also argues that the trial court abused its discretion by denying

his motion because “he believed that his convictions would be overturned on appeal,” and he

“would likely be released prior to his appeal being concluded.”

        We review a trial court’s decision to deny bail under Code § 19.2-319 for abuse of

discretion. Strohecker v. Commonwealth, 23 Va. App. 242, 250 (1996). “The trial court must

exercise ‘not an arbitrary discretion, but a sound judicial discretion.’” Commonwealth v. Duse, 295

Va. 1, 7 (2018) (quoting Judd v. Commonwealth, 146 Va. 276, 277 (1926)) (stating standard for

pre-trial bail determinations). “[T]he abuse of discretion standard requires a reviewing court to

show enough deference to a primary decisionmaker’s judgment that the court does not reverse

merely because the reviewing court would have come to a different result in the first instance.” Id.

(alteration in original) (quoting Lawlor v. Commonwealth, 285 Va. 187, 212 (2013)). “Only when

reasonable jurists could not differ can we say an abuse of discretion has occurred.” Thomas v.

Commonwealth, 44 Va. App. 741, 753, adopted upon reh’g en banc, 45 Va. App. 811 (2005). The

“three principal ways” a trial court can abuse its discretion are by (1) “fail[ing] to consider a

relevant factor that should have been given significant weight,” (2) “consider[ing] and giv[ing]

significant weight to an irrelevant or improper factor,” or (3) “commit[ting] a clear error in

judgment” while weighing “all proper factors, and no improper ones.” Duse, 295 Va. at 7 (citing

Lawlor, 285 Va. at 213).

        “[P]ost-conviction bail is generally less liberally accorded than in the pretrial stage.” Dowell

v. Commonwealth, 6 Va. App. 225, 228 (1988) (quoting State ex rel. Bennett v. Whyte, 258 S.E.2d

123, 127 (W. Va. 1979)); see also Palmer v. Commonwealth, 74 Va. App. 336, 342 (2022)

(Raphael, J., concurring). Moreover, “[u]nlike Code § 19.2-120 which governs pre-conviction bail,

                                                  -4-
Code § 19.2-319 contains no general standards by which the exercise of discretion to grant or deny

post[-]conviction bail may be measured.” Dowell, 6 Va. App. at 228. Nonetheless, the “primary

test” for determining whether a defendant should be released following conviction for a felony “still

requires the trial court to consider questions essential to all bail decisions—whether the defendant

will appear for hearing or at such other time . . . as may be directed and whether the defendant’s

liberty will constitute an unreasonable danger to himself and the public.” Id. at 229 (citing

Chambers v. Mississippi, 405 U.S. 1205, 1206 (1972)). The trial judge should consider all “the

evidence and the total record, including factors such as ‘[t]he nature and circumstance of the

offense, the fact of conviction, the quantum of punishment assessed,’” and the defendant’s

“‘employment [status],’” “‘record of escape,’” and “‘propensity for violence.’” Id. (alterations in

original) (quoting Commonwealth v. Smith, 230 Va. 354, 363 (1985)).

        Here, the trial court did not abuse its discretion by denying Cave’s motion for an appeal

bond under Code § 19.2-319 as the record supports the trial court’s finding that Cave would pose a

danger to the community if released. Indeed, after having been convicted of driving under the

influence three times and having his operator’s license revoked, Cave again decided to drive while

intoxicated and collided into the rear of Rodriguez’s truck as it stopped at an intersection.

Moreover, Cave, who was so intoxicated that he was “tripping all over himself and slurring his

words,” discarded his ignition key after the accident and refused to cooperate with Trooper Lewis’s

investigation. Thus, Cave’s demonstrated persistence in driving under the influence despite

significant court intervention supports a finding that his release would pose a danger to himself and

the public. Although Cave contends that his dangerousness would be mitigated by a “SCRAM”

bracelet, such a condition would not prevent Cave from driving while intoxicated and endangering

the public. In addition, Cave’s arguments that “he believed” his convictions would be overturned

on appeal and that his sentence would be completed before his appeal was resolved are misplaced in

                                                  -5-
the context of a post-conviction motion for bail as they do not “bear upon the essential questions

whether the defendant will appear at further proceedings when required to do so and whether [he]

represents an unreasonable danger to himself and the public.” Id. Thus, the record amply supports

the trial court’s conclusion that Cave should not be admitted to bail pending appeal because he

would pose a danger to the community if released. Accordingly, we affirm the judgment of the trial

court.

                                          III. CONCLUSION

         For the foregoing reasons, the trial court’s judgment is affirmed.

                                                                                            Affirmed.




                                                  -6-